Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 28, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158598(49)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  RYAN MITCHELL,                                                                                                       Justices
           Plaintiff-Appellee,
                                                                     SC: 158598
  v                                                                  COA: 338701
Bay CC: 15-003594-CL
  DORE & ASSOCIATES CONTRACTING,
  INC.,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before December 3, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 28, 2018

                                                                                Clerk